Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: In Page 3, Lines 2 and 14, Page 4, Lines 3 and 7, the term “in 15the vehicle” should be omitted.  
Appropriate correction is required.
Claim Objections
Claims 1, 4, and 6 are objected to because of the following informalities:  In Claim 1, last Line, Claim 4, Line 5, and Claim 6, Lines 5 and 6, the term “in 15the vehicle” should be omitted.  	Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masashi et al. (EP 3 281 849 A1) hereinafter, Masashi.
	Regarding claim 1, Masashi (Figures 1-4) teaches a saddle-riding type vehicle (two-wheeled motor vehicle) comprising: a vehicle body frame (body frame FA); 5a side stand bracket (step holder 39) provided at a lower portion of one side of the vehicle body frame in a vehicle width direction; and a side stand (sidestand 40) supported by the side stand bracket, wherein the side stand bracket includes: a stand connecting portion (sidestand support portion 39d) to which a base end portion (supported portion 40b) of the side stand is 10pivotably connected; a spring engaging portion (spring lock portion 39a) configured to hold a tip portion (lock shaft 49) of the side stand via a biasing member (coil-shaped spring 41) at a rear portion of a side of a vehicle body above the base end portion; and a protecting portion (usage position side stopper 39f) which is provided in front of the stand connecting portion and protects the base end portion of the side stand.
	Regarding claim 2, Masashi (Figure 3) further teaches that the protecting portion protrudes outward in the vehicle width direction from a side surface portion of the side stand bracket and is provided in a wall shape which overlaps the base end portion of the 20side stand when viewed from a front side of the vehicle.
	Regarding claim 3, Masashi (Figures 1-4) teaches that the saddle-riding type vehicle according to claim 1, further comprising: a step (step 38) on which a rider's foot is placed; and a step bracket (step support portion 44) supporting the step, wherein the side stand bracket has a stand bracket main body integrally with the 21 step bracket.
	Regarding claim 6, Masashi (Figures 1-4) teaches a side stand bracket (step holder 39) provided on a vehicle body frame (body frame FA) of a saddle-riding type vehicle, comprising: sidestand support portion 39d) to which a base end portion (supported portion 40b) of a side stand (sidestand 40) is rotatably connected; and a protecting portion (usage position side stopper 39f) which is provided in front of the stand connecting portion when attached to the vehicle body frame and protects the base end portion of22 the side stand connected to the stand connecting portion.
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noticed on the attached PTO-892 form teach motorcycle side stands of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.S./Examiner, Art Unit 3611                                                       

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611